Citation Nr: 0123103	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right ankle with talocalcaneal coalition, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left ankle with talocalcaneal coalition, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1992 to January 
1994. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is presently receiving the maximum schedular 
rating for limitation of motion of the right ankle with no 
evidence of ankylosis.  

3.  The veteran is presently receiving the maximum schedular 
rating for limitation of motion of the left ankle with no 
evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right ankle with 
talocalcaneal coalition have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5270, 5271 (2000).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left ankle with 
talocalcaneal coalition have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5270, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran has been provided a 
statement of the case and a supplemental statement of the 
case informing him of the medical evidence necessary for an 
increased rating for the disability at issue.  VA outpatient 
treatment records have been obtained, and VA medical 
examinations have been conducted.  The RO completed the 
development ordered in the Board's May 2000 remand.  
Moreover, the veteran has not identified any outstanding 
evidence which could be used to support his claims.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See generally 
38 U.S.C.A. § 5103A (West Supp. 2001); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a July 1994 rating, the RO granted service connection for 
bilateral ankle degenerative joint disease with talocalcaneal 
coalition, evaluated as 10 percent disabling.  In November 
1995, the veteran's bilateral ankle disability was bifurcated 
into two separate disabilities, with the evaluation for each 
ankle increased to 20 percent.  

On VA examination in November 1997, the veteran described 
pain and stiffness in both ankles.  He indicated that the 
ankles were locked giving him limited range of motion and 
causing him to limp.  It was noted that he worked as a 
construction worker and taught martial arts.  He stated that 
while on the job, his condition limited him from doing tasks, 
i.e., climbing ladders, walking on slanted incline, or 
carrying heavy objects.  He occasionally took Naproxen which 
provided minimal relief.  He indicated that he had a flare-up 
every 1-2 months where he was not only limited at work, but 
the joints became swollen and painful limiting him from pain-
free walking.  He wore arch supports in his work boots, but 
not in his normal every day shoes.  On physical examination, 
range of motion of both ankles was plantar flexion to 45 
degrees, dorsiflexion to 10 degrees, inversion to 5 degrees 
and eversion to 0 degrees.  The joints were painful at the 
end point for these range of motions.  There was no 
deformity, edema or effusion present.  There was no 
tenderness to palpation along the joint, redness, heat or 
guarding of movement.  There was no obvious impairment of 
gait apparent.  There was no functional limitation on 
standing or walking.  He was able to walk on his toes and 
heels and stand on one foot bilaterally.  There were no 
neurological changes.  Sensation to temperature and pin prick 
was intact bilaterally.  Circulation was intact.  Pulses were 
2+ and equal bilaterally.  X-rays of the ankles revealed mild 
degenerative joint disease of the left talotibiale joint.  
The diagnosis was history of talocalcaneal degenerative joint 
disease.  The examiner noted that physical examination 
revealed extremely limited range of motion on rotation, 
inversion and eversion.  

On VA examination in July 1998, range of motion of the right 
ankle was plantar flexion to 15 degrees and dorsiflexion to 5 
degrees.  Range of motion of the left ankle was plantar 
flexion to 20 degrees and dorsiflexion to 10 degrees.  It was 
noted that all the limitations were due to stiffness and 
slight pain at the end points.  Inversion and eversion were 
difficult to measure, however, there was some limitation 
noted in both ankle joints, worse on inversion than eversion.  
Examination of the right ankle revealed pain to touch, mainly 
below the lateral malleolus with slight swelling on the 
lateral malleolus.  The right ankle had the most significant 
limitation of range of motion and the most amount of pain 
with active range of motion exercises.  He walked with stiff 
ankles, flat footed without much motion seen on his follow 
through steps with his ankles.  He shifted the weight to his 
left leg due to the more severe pain in the right leg.  He 
was unable to stand on his tiptoes.  He was able to stand on 
his heels, however, it was very awkward and uncoordinated.  
He could not squat down at all.  X-rays of the ankles were 
normal.  The diagnosis was bilateral degenerative joint 
disease of the ankle joints.  

VA medical records dated in 1999 and 2000 show that in August 
1999 the veteran had satisfactory ankle range of motion.  He 
had just a trace of subtalar range of motion bilaterally.  In 
October 1999, he had a subtalar arthrodesis of the right 
ankle.  In January 2000, it was noted that the veteran could 
be weight bearing without immobilization.  In April 2000, he 
had a left subtalar arthrodesis as treatment for his left 
subtalar coalition.  In May 2000, it was noted that the 
veteran was to be weight bearing as tolerated in a Cam 
walker.  

In June 2000, the RO issued a rating decision that granted 
entitlement to temporary total disability ratings (100 
percent), pursuant to 38 C.F.R. § 4.30, for post surgical 
convalescence from October 26, 1999 to February 1, 2000 for 
the right ankle and from April 4, 2000 to July 1, 2000 for 
the left ankle.  The 20 percent ratings were resumed 
thereafter.  

On VA examination in October 2000, it was noted that the 
veteran did not walk with a limp and had good weight bearing 
bilaterally.  Scarring of both ankles was noted.  All scars 
were well healed with no residual.  The veteran stated that 
he was in pain elevating up on his toes and was unable to 
take steps.  He also had pain with elevation up on his heels.  
He stated that he worked for Quick Lube.  He had worked as an 
electrician but could not stand on his feet for any length of 
time.  Also, the stooping and kneeling caused him to have 
increased pain.  He stated that he had pain any time he was 
up on his feet, that he always had weakness in his ankles and 
feet and stiffness at the end of the day, and that his 
endurance varied with the weather, as well as with activity.  
He denied any treatment since the surgery.  He did have 
flare-ups with weather changes.  He stated that when he had 
flare-ups he had to sit and work the ankle manually to get 
the joint to move smoothly.  Warm water soaks seemed to help 
his feet.  On a 0-10 scale, his daily pain level was a 5 and 
with flare-ups it was an 8.  He stated that this limited his 
walking and standing.  

Physical examination of the right ankle showed no swelling or 
inflammation and scarring at the medial and lateral malleolus 
was healed.  Range of motion was limited from fusion at 5 
degrees dorsiflexion and 45 degrees plantar flexion.  There 
was no tenderness on range of motion.  There was mild 
tenderness on palpation across the ankle at the medial and 
lateral joint line.  Toes movements were normal.  Physical 
examination of the left ankle revealed mild tilt at the 
forefront when standing.  Range of motion was limited to 0 
degrees dorsiflexion and 40 degrees plantar flexion.  There 
was tenderness on palpation across the ankle joint at the 
medial and lateral joint line.  There was no swelling or 
inflammation of the joint.  It was noted that the veteran 
could walk with mild gait deviation due to lack of ankle 
motion but was stable.  The diagnosis was post ankle fusion 
right and left - successful and solid fusion both subtalar 
joints.  The examiner commented that limitation of ankle 
range would limit certain functions that required ankle 
motion.  Additional examination by VA that month noted pain 
was 0/10 at rest, increasing with walking or weight bearing 
to 4/10 after 1 block, and toward the end of the day was 7-
8/10.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  In particular, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. §§ 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to pain "on use or due to flare-ups").

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

The veteran's right and left ankle disabilities have been 
evaluated under the provisions of 38 C.F.R. §4.17a, 
Diagnostic Code 5010-5271.  

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5271, when there is marked limitation 
of motion in an ankle, a 20 percent evaluation is assigned.  
If limitation of motion is moderate, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The veteran's current 20 percent ratings for his right and 
left ankle disabilities contemplates marked limitation of 
motion, and is the highest rating provided for nonankylosed 
limitation of ankle motion in VA's Schedule for Rating 
Disabilities.  

The Board has also considered the disability under Diagnostic 
Code 5270 where a 30 percent evaluation is appropriate if an 
ankle is ankylosed in plantar flexion between 30 and 40 
degrees or dorsiflexion between 0 and 10 degrees.  A 40 
percent evaluation is assigned if the ankle is ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  However, based on the VA examinations 
conducted in November 1997, July 1998 and October 2000, there 
is no evidence of ankylosis of either ankle.  Thus, an 
evaluation under this diagnostic code would not be 
appropriate.  While the evidence reflects that the veteran 
experiences functional impairment due to right and left ankle 
pain, the Board notes that the DeLuca standards do not apply 
when a claimant is at the maximum for limitation of motion 
and where a higher evaluation is based on ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, the 
veteran's medical records and lay statements do not provide a 
basis for higher evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5271.  

Concerning the veteran's symptomatology due to scarring as a 
result of surgery performed, the Board observes that 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805, which 
contain the schedular criteria rating scars of the skin, are 
applicable.  Diagnostic Code 7803 provides for a maximum 10 
percent disability rating for superficial scars that are 
poorly nourished with repeated ulceration. Diagnostic Code 
7804 provides for a maximum 10 percent disability rating for 
superficial scars that are tender and painful upon objective 
demonstration, while Diagnostic Code 7805 provides for the 
assignment of a disability rating based on the limitation of 
function exhibited on the part affected.

The Board notes that there is no medical evidence of record 
showing that the veteran's ankle scars are poorly nourished 
or exhibit repeated ulceration.  Neither does the evidence 
showe that the veteran's ankle scarring is tender and 
painful.  Further, there is no showing that the scarring 
interferes with the function of the ankles.  It is noted that 
on VA examinatin in October 2000, all of the veteran's ankle 
scars were noted to be well healed with no residual.  Thus a 
separate evalution for scarring is not warranted.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran is a full time 
student, and there is nothing in the record to show frequent 
periods of hospitalization.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance.   


As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the right ankle with talocalcaneal coalition is 
denied.

Entitlement to an increased rating for degenerative joint 
disease of the left ankle with talocalcaneal coalition is 
denied.  



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

